DETAILED ACTION
This Office action is regarding Applicant's claims filed 19 September 2018 to a prior Office action.  Claims 1-17 are pending.  
This Office Action is a First Action Allowance.  
Allowable Subject Matter
Claims 1-17 are allowed, as presented on 19 September 2018.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 10, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1 and 10 of:
“determining selection parameters for evaluation of a plurality of contacts, wherein the selection parameters are indicative of user preferences and system selection criterion; 
filtering the plurality of contacts based on the selection parameters to generate a first set of selective contacts; 
identifying dynamic filtering parameters corresponding to the first set of selective contacts, wherein the dynamic filtering parameters are indicative of dynamic user choices; and 
filtering the first set of selective contacts based on the dynamic filtering parameters to generate a second set of selective contacts, wherein the second set of selective contacts are stored in the memory space of the device, and wherein the second set of selective contacts are available to the user for utilization for a predetermined time period”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/3/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161